      Case 3:19-cv-00341-BSM-JTR Document 10 Filed 07/01/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

GREGORY MICHAEL SONS,                                                     PLAINTIFF
#565851

v.                         CASE NO. 3:19-CV-00341 BSM

CRAIGHEAD COUNTY
DETENTION CENTER, et al.                                               DEFENDANTS

                                        ORDER

      After careful review of the record, United States Magistrate Judge J. Thomas Ray’s

partial recommended disposition [Doc. No. 7] is adopted. Sons may proceed with his

inadequate medical care claim against Anthony Carter. Sons’s claims against Doe and the

Craighead County Detention Center are dismissed with prejudice. An in forma pauperis

appeal would not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

      IT IS SO ORDERED this 1st day of July, 2020.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
